Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2022 has been entered.
 
Allowable Subject Matter
Claim 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention is direct to an INFORMATION PROCESSING APPARATUS THAT GENERATES QUALITY REQUIREMENT DATA BASED ON AN ACCEPTABLE DIFFERENCE BETWEEN A STANDARD COLOR VALUE AND COLOR VALUE TO BE OBTAINED.
Specifically, the Examiner found neither prior art cited in its entirety, nor based on the prior art of record, found any motivation to combine any of the said prior art that teaches
Claim 1: “... a user interface that sets at least an acceptable range of a color difference between a standard color value and a color value to be obtained by reading a printed product to be output by performing printing based on print data, and an ideal range of the color difference between the standard color value and the color value; a controller that generates quality requirement data based on at least the acceptable range and the ideal range which are set by the user interface.”
Independent claims 6 and 11 are similarly cited as claim 1 above.
Dependent claims 2-5, 7-10 and 12-15 are allowed based on their dependency.
The closest prior art to Bonikowski et al., US PgPub 20100046013, discloses wherein a user can set a ΔE quality threshold by which a critical color is allowed to deviate by relative to a target color value to be acceptable to the user but does not disclose or suggest the above underlined limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moroney, US Patent 8412066, discloses where a user is able to define via user interface different print quality ranges when printing a test image whereby the variations are each printed together on a sheet for easy comparison.  However, Moroney does not disclose nor suggest the above underlined limitations.
Kikuchi, US PgPub 20210149609, Yano, US PgPub 20210279012 and Anno, US PgPub 20210273013, each are related applications that include the above underlined limitations or a portion thereof but are not qualified as prior art because they each are obligated to the same assignee, have an effective filing date after the effective filing date of the instant application, have a foreign priority date after the foreign priority date of the instant application and were published after the effective filing date of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082. The examiner can normally be reached M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA D REINIER/Primary Examiner, Art Unit 2672